The defendant, driving an automobile on the highway, asked the plaintiff to ride, which offer was declined. A conversation about cherries, started the evening before, was continued and plaintiff crossed the road to the standing car, the back door of which was open. The defendant reached for a can of cherries and removed her foot from the brake; the car was in neutral and moved forward and knocked the plaintiff, who was standing in front of the open door, to the roadway. Judgment and order appealed from affirmed, with costs. Rhodes, Crapser and Bliss, JJ., concur; Hill, P. J., and Heffernan, J., dissent.